Citation Nr: 1433443	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-49 872	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a sleep disorder (also characterized as a respiratory condition/sleep apnea). 



REPRESENTATION

Appellant represented by:	Thomas J. Farrell, Attorney at Law


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied claims of service connection for a sleep disorder (also characterized as a respiratory/sleep apnea condition), PTSD, and bipolar disorder. 

In an August 2013 rating decision, the RO granted service connection for bipolar disorder.  This is considered a full grant of the benefit sought, and thus, this issue is no longer on appeal.  Accordingly, the only two remaining issues on appeal are described above.

The file contains August 2013 and June 2014 written communications from the Veteran's attorney/representative, indicating that the Veteran wished to withdraw the remaining claims on appeal.  Those claims will be formally dismissed herein.

A July 2014 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw his remaining claims for service connection for a sleep disorder/respiratory condition and all remaining mental conditions. 



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal regarding the claim for service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for withdrawal of a Substantive Appeal regarding the claim for service connection a sleep disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

As to the only two issues remaining on appeal, in a rating action issued in July 2008, the RO denied service connection for PTSD and a sleep disorder.  A timely Notice of Disagreement with the denial of the claim was filed in March 2009, and a Statement of the Case was issued in October 2009.  A timely substantive appeal was filed in December 2009, giving the claims appellate status. 

The claims file includes a Decision Review Officer Conference note (conducted between the Veteran's attorney and DRO), dated in August 2013, which includes discussion of the Veteran's intention to withdraw/waive the remaining issues on appeal pertaining to PTSD and a sleep disorder.  The DRO advised the Veteran's attorney of the specific requirements for a written waiver/withdrawal.  Subsequently, the Veteran's attorney submitted a letter to the Board, dated and received in June 2014 (and authored and signed by the Veteran's attorney), the narrative of which indicates that the Veteran wanted to withdraw his remaining claims pertaining to his mental conditions and respiratory/sleep disorder condition. 

In light of this request to withdraw the appeal, no allegations of errors of fact or law remain for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claims for service connection for PTSD and a sleep disorder and they are dismissed.  


ORDER


The appeal concerning the claim of entitlement to service connection for PTSD is dismissed.

The appeal concerning the claim of entitlement to service connection for a sleep disorder is dismissed.



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


